PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/223,542
Filing Date: 18 Dec 2018
Appellant(s): Pendleton et al.



__________________
William L. Bartow (Reg. No. 54,981)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 4, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
(2a) Response to the Affidavit 
The Affidavit of Dr. Ken Pendleton under 37 CFR 1.132 filed on April 1, 2021 is insufficient to overcome the rejection of claims 1-20 based upon 35 USC § 101 as set forth in the last Office action because of the following reasons. 
Note: The Examiner has used the terms “Applicant” and “Appellant” interchangeably in the following response. 
This Affidavit, filed on April 1, 2021, is the same Affidavit traversing the rejections under 35 USC § 101, filed by the Applicant, Dr. Ken Pendleton, on April 6, 2020. The Examiner already addressed the arguments made in the Affidavit in the Non-Final rejection mailed on July 27, 2020. Since the Appellants have referred to this affidavit in their current arguments, this section has been repeated to provide clarity and continuity to the prosecution history. 
In paragraphs 8-13 of the Affidavit, the Applicant has identified the business problem that the invention is trying to solve. In paragraphs 14-20 of the Affidavit, the Applicant has identified business solution to the problem that the invention is trying to solve. The steps in the claim and those listed in paragraphs 14-20 of the Affidavit, may at best be described as a business solution, using computers, to a business problem rooted in an abstract idea. The steps of In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice" ((See MPEP 2106.04(a)(2) Abstract Idea Groupings). An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout such as “maintaining online marketplace stability by generating an underlying value for each eligible player, redistributing the event pool to each player after completion of the event, awarding value based on performance in a particular contest, and not reducing player value when that player is either not playing or not involved in a particular contest”, do not concern an improvement in computer capabilities but instead relate to business decisions relating to “generating an initial book value based at least on historical performance of each athlete; generating an interactive game space; monitoring, for each event, one or more fantasy points scored by each player in the subset of players; generating, for each player at a conclusion of each event, a percentage of fantasy points earned in relation to subset of players associated with the event; and allocating, for each event, the event pool to each player in accordance with the percentage of fantasy points earned by each player to generate a post-event book value” in the context of a method of generating an interactive gaming platform, for which a computer is used as a tool in its ordinary capacity. The computer is merely a platform on which the abstract idea is implemented. Therefore, Appellant’s assertion made in the Affidavit are not persuasive. 

(2b) Response to Appellant’s Arguments
Reply to Appellant’s arguments regarding Step 2A, Prong one. 
The limitations in the claims (claim 9 for example) of “generating an interactive marketplace, the interactive marketplace defined by one or more eligible players, and a specified period comprising one or more events; for each eligible player, generating an initial book value based at least on historical performance of each athlete by: retrieving historical book value data for each eligible player; retrieving, from one or more third party computing systems, statistical information for each eligible player; and for each eligible player, inputting respective book value data and statistical information to a trained machine learning model to generate the initial book value for that eligible player; for each event, generating an interactive game space by: identifying a subset of players associated with the event; risking a predefined percentage of the initial book In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice" ((See MPEP 2106.04(a)(2) Abstract Idea Groupings). Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). That is, other than, a computing system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Hence, the claims recite an abstract idea. 
Reply to Appellant’s arguments regarding Step 2A, Prong two. 

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 9 and associated descriptions in paragraphs 115-120 reveals that a computing system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. The computing system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The computing system in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors 
Regarding Appellant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Appellant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “a method of generating an interactive gaming platform” in general, but also the specific types of “methods of generating an interactive gaming platform”. And that the present claims do not preempt the field of a method of generating an interactive gaming platform do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". 
The examiner disagrees with the Appellant’s assertion that the features in the Appellants claims (including those listed on page 13 of the brief) are improvements in technology. Features in the claims and those such as “creating a virtual game space in which a game pool is redistributed to book values for each participant athlete based on his or her performance relative to other athletes in the contest on a zero-sum basis” may at best be considered an improvement of abstract idea of a method of generating an interactive gaming platform. In the claims, none of the criteria indicating limitations that are indicative of integration into a practical application has been met. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.
The other alleged advantages that Appellants tout on pages 10-12 of the brief have already been addressed in the response to the Affidavit and hence not repeated here. 
The Examiner does not see the parallel between the claims of the instant case and those of Ex Parte Smith. There is simply no similarity between the Appellant’s invention directed to a method of generating an interactive gaming platform and the claims in Ex Parte Smith directed to a method of trading derivatives in a hybrid exchange system. The fact patterns of the two inventions are very different to apply the informative decision in Ex Parte Smith to the instant case in any meaningful way. Also in a dissenting opinion, the PTAB found that the claims in Ex Parte Smith were not Patent-eligible. 
Note that, a precedential decision establishes binding authority concerning major policy or procedural issues, or other issues of exceptional importance, including constitutional questions, important issues regarding statutes, rules, and regulations, important issues regarding case law, or issues of broad applicability to the Board. (Standard Operating Procedure 2, 2-3, 11). On the other hand, an informative decision provides Board norms on recurring issues, guidance on issues of first impression to the Board, guidance on Board rules and practices, and guidance on issues that may develop through analysis of recurring issues in many cases. (Standard Operating Procedure 2, 9). Since the decision in Ex Parte Smith is non-precedential, the decision is only applicable to the fact patterns of similar cases that are litigated and as such is 2019 PEG and the PEG Updates. Hence, Applicant’s arguments are not persuasive.
Reply to Appellant’s arguments regarding Step 2B. 
	The Examiner disagrees with the Appellant’s statement that the Appellant’s invention is an improvement to at least online electronic marketplace technology and, more broadly, online computer gaming. As discussed in the response to the Affidavit, the steps in the claim and those listed in pages 13, 17 and 18 of the remarks, may, at best, be described as a business solution, using computers, to a business problem rooted in an abstract idea. The steps listed on pages 17 and 18 of the brief (for each eligible player, generating …. to generate a post-event book value), may, at best, be described as an improvement in the abstract idea of a method of generating an interactive gaming platform. The steps of the claim considered, individually and as an ordered combination, may, at best, be considered an improvement in the abstract idea of a method of generating an interactive gaming platform. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	One of the ways of identifying if any of the additional elements recited in the pending claims are well-understood, routine, or conventional activity is using the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter). 
The Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a processor of a computing system and a machine learning model to perform all the steps. A plain reading of Figure 9 and associated descriptions in paragraphs 115-120 reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. The machine learning model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor and the machine learning model in all the steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. There is no indication in Appellants’ claims or the Appellants’ specification that any specialized hardware or other inventive computer components are required. The fact that a generic processor, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that the Appellants tout such as “maintaining online marketplace stability by generating an underlying value for each eligible player, redistributing the event pool to each player after completion of the event, awarding value based on performance in a particular contest, and not reducing player value when that player is either not playing or not involved in a particular contest”, do not concern an improvement in computer capabilities but instead relate to business decisions relating to “generating an initial book value based at least on historical performance of each athlete; generating an interactive game space; monitoring, for each event, one or more fantasy points scored by each player in the subset of players; generating, for each player at a conclusion of each event, a percentage of fantasy points earned in relation to subset of players associated with the event; and allocating, for each event, the event pool to each player in accordance with the percentage of fantasy points earned by each player to generate a post-event book value” in 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
April 12, 2021 


Conferees:
/Vincent Millin/
Appeal Practice Specialist

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.